        Case 4:18-cv-00342-KGB Document 116 Filed 03/01/20 Page 1 of 30



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

DONNA CAVE, et al.,                                                                  PLAINTIFFS

EUGENE LEVY, et al.,                                             CONSOLIDATED PLAINTIFFS

THE SATANIC TEMPLE, et al.,                                                       INTERVENORS

v.                                Case No. 4:18-cv-00342-KGB

JOHN THURSTON, Arkansas Secretary
of State, in his official capacity                                                  DEFENDANT

                                             ORDER

       Pending before the Court are the following discovery related motions.             The Court

conducted a hearing on these motions on February 26, 2020. In addition to the oral rulings

announced by the Court during that hearing, the Court rules as follows:

       (1) the Court takes under advisement the motion to quash and for protective order filed by

non-party witness State Senator Jason Rapert, to the extent the Court has not already ruled on the

motion, and directs further briefing by the parties consistent with the terms of this Order (Dkt. No.

74);

       (2) the Court grants the motion to compel production of documents directed to State

Senator Jason Rapert consistent with the terms of this Order (Dkt. No. 79);

       (3) the Court grants the motion for leave to file memorandum in reply to response to

motion to quash and for protective order filed by State Senator Jason Rapert and directs State

Senator Rapert to file his reply within 14 days from the entry of this Order (Dkt. No. 82);

       (4) the Court grants in part and denies in part the first motion to compel responses from

intervenors and enforce agreement between counsel filed by defendant John Thurston, in his

official capacity as Arkansas Secretary of State (Dk. No. 93);
        Case 4:18-cv-00342-KGB Document 116 Filed 03/01/20 Page 2 of 30



       (5) the Court denies as moot the second motion to compel discovery from Satanic Temple

intervenors filed by Secretary Thurston in the light of Secretary Thurston’s notice of withdrawal

of second motion to compel discovery from Satanic Temple Intervenors; to the extent the Satanic

Temple Intervenors move for attorneys’ fees with respect to having to respond to this motion, the

Court denies such a motion (Dkt. Nos. 104, 106, 112); and

       (6) the Court grants Secretary Thurston’s motion for hearing having conducted the hearing

on February 26, 2020 (Dkt. Nos. 110, 113, 114, 115).

       The Court makes these rulings for the following reasons.

       I.        Motion To Quash And For Protective Order

       Arkansas State Senator Jason Rapert filed a motion to quash and for protective order in

advance of his subpoenaed deposition (Dkt. No. 74). Plaintiffs Anne Orsi, Eugene Levy, Gale

Stewart, Teresa Grider, the Arkansas Society of Freethinkers, American Humanist Association,

and the Freedom from Religion Foundation (collectively the “Orsi Plaintiffs”) responded to the

motion (Dkt. No. 75). The Satanic Temple, Lucien Greaves, 1 and Erika Robbins (collectively the

“Satanic Temple Intervenors”) filed a response (Dkt. No. 76). Secretary Thurston also responded

(Dkt. No. 77).

       State Senator Rapert filed a motion for leave to file memorandum in reply to response to

motion to quash and for protective order (Dkt. No. 82). The Court grants the motion and directs

State Senator Rapert to file within 14 days from the entry of this Order his proposed reply. For

purposes of ruling on the pending motions, the Court has considered State Senator Rapert’s reply.




       1
         The Court notes that “Lucien Greaves” and “Doug Misicko” refer to the same individual,
and the Court uses these two names interchangeably.
                                               2
        Case 4:18-cv-00342-KGB Document 116 Filed 03/01/20 Page 3 of 30



       Previously, the Court ruled on the motion to quash, denying the request to quash the

subpoena for State Senator Rapert’s videotaped deposition (Dkt. No. 78). In that Order, the Court

directed that the deposition proceed as subpoenaed by plaintiffs Donna Cave, Judith Lansky, Pat

Piazza, and Susan Russell (collectively the “Cave Plaintiffs”) and Orsi Plaintiffs, that the

deposition be videotaped in accordance with the Orsi Plaintiffs’ subpoena, and that immediately

upon the conclusion of the deposition, the original video recording be labeled, dated, and initialed

by the individual responsible for operating the recording equipment and handed to counsel for the

Orsi Plaintiffs (Id., at 2). The Court directed that counsel for the Orsi Plaintiffs was responsible

for maintaining the confidentiality of the video recording of State Senator Rapert’s deposition

pursuant to the Order and that no copies be made of the video recording of State Senator Rapert’s

deposition except as provided by Order of the Court (Id., at 2-3). To that extent, and consistent

with the terms of the Order, the Court granted a temporary protective order and took under

advisement the remaining arguments in State Senator Rapert’s motion (Dkt. No. 74). The Court

ordered that disposition of the video recording of State Senator Rapert’s deposition was subject to

further orders of this Court.

       During the hearing on February 26, 2020, counsel for the Orsi Plaintiffs raised the

possibility of reaching agreement among counsel, or seeking an expedited ruling from the Court if

necessary to facilitate timely trial preparation, regarding the ability to distribute the videotape of

State Senator Rapert’s deposition to counsel of record and counsel admitted pro hac vice in this

litigation and for all counsel to be permitted to show their clients the videotape of State Senator

Rapert’s deposition, with counsel maintaining possession and control of the videotape. Counsel

discussed such an agreement during the hearing. The Court directed counsel to confer further and

to propose an Order to the Court consistent with this proposed limited agreement or to notify the



                                                  3
        Case 4:18-cv-00342-KGB Document 116 Filed 03/01/20 Page 4 of 30



Court of an impasse regarding the terms of this proposed limited agreement and to seek a ruling

from the Court on the issue, if necessary. Given the schedules of counsel, the Court did not impose

a time limit for this action.

        The question of whether State Senator Rapert’s deposition may be distributed further,

beyond counsel of record and counsel admitted pro hac vice, or shared further, beyond the clients

in this case, remains subject to additional briefing and rulings by the Court.

        To the extent any party wishes to brief further the issues presented by the remaining

arguments in State Senator Rapert’s motion, including but not limited to whether other copies

should be made of the video recording of State Senator Rapert’s deposition, aside from any to be

made for counsel of record and counsel admitted pro hac vice in this litigation, and the restrictions

if any the Court should place on use of the video, aside from counsels’ ability to show the videotape

to their clients for purposes of this litigation, the Court directs opening briefs to be filed by March

30, 2020, response briefs to be filed by April 13, 2020, and any replies to be filed by April 20,

2020. No party is required to brief further these issues; any party may stand on briefing filed to

date.

        II.     Motion To Compel Production Of Documents Directed To State Senator
                Rapert

        The Orsi Plaintiffs filed a motion to compel production of documents directed to State

Senator Rapert (Dkt. No. 79). State Senator Rapert filed a response in opposition to the motion to

compel (Dkt. No. 84). The Orsi Plaintiffs filed an addendum to the motion to compel (Dkt. No.

91).

        The Orsi Plaintiffs issued a subpoena duces tecum to State Senator Rapert, which was

accepted by his attorney on August 20, 2019 (Dkt. No. 79-1). State Senator Rapert appeared at

the deposition with responses and objections to the subpoena duces tecum (Dkt. No. 79-2). The

                                                  4
        Case 4:18-cv-00342-KGB Document 116 Filed 03/01/20 Page 5 of 30



Orsi Plaintiffs maintain that State Senator Rapert failed to produce documents from the American

History and Heritage Foundation (“AHHF”) on the basis that he did not possess documents

responsive to the request. The Orsi Plaintiffs maintain that State Senator Rapert is the president

of the AHHF and, in that capacity, is entitled to possess or demand possession of the documents

of the AHHF. State Senator Rapert maintains that he was only subpoenaed by the Orsi Plaintiffs

in his individual capacity, not in his capacity as president of AHHF. He acknowledges that he has

the right to request records from the accountant for AHHF, but he claimed to have no obligation

to do so under the circumstances. The Orsi Plaintiffs request that the Court order State Senator

Rapert to produce:      (1) any documents of the AHHF regarding the erection of a Ten

Commandments monument on the state capitol grounds and (2) all financial records of the AHHF

reflecting funds raised for the erection of the Ten Commandments monument on the state capitol

grounds or the expenditure of any funds for the erection of the Ten Commandments monument on

the state capitol grounds (Dkt. No. 79, at 2-3).

       In response, State Senator Rapert contends that the Orsi Plaintiffs’ subpoena duces tecum

was issued to him in his individual capacity. He concedes that it requested him to appear and

produce documents, “most of which were under the custody and control of the [AHHF] . . . .” (Dkt.

No. 84, at 1). He contends that he produced those documents “which were under his custody and

control and which also were publicly available. However, [Arkansas State Senator] Rapert filed

objections to the production of certain other documents which were not in his custody and control

and which were not publically [sic] available.” (Id.). (Dkt. No. 79-2).

       State Senator Rapert characterizes the Orsi Plaintiffs’ motion to compel as seeking: (1)

documents responsive to Request for Production No. 2 requesting “any documents of the [AHHF]

regarding the erection of the Ten Commandments monument on the state capitol grounds” and (2)



                                                   5
         Case 4:18-cv-00342-KGB Document 116 Filed 03/01/20 Page 6 of 30



documents responsive to Request for Production No. 3 requesting “all financial records of the

[AHHF] reflecting funds raised for the erection of a Ten Commandments monument on the state

capitol grounds or the expenditure of any funds for the erection of the Ten Commandments

monument on state capitol grounds.” (Dkt. No. 84, at 1-2 (citing Dkt. No. 80, at 3)).

         In response to Request for Production No. 2, State Senator Rapert contends that he

“objected and referred Plaintiffs to the documents responsive to their request which are publicly

available by request of the Capitol Commission. In response to Plaintiffs’ motion, [State Senator]

Rapert has requested the documents from the Capitol Arts and Grounds Commission (that

Plaintiffs themselves could and ought to have requested) and will be [sic] produce them upon

request.” (Dkt. No. 84, at 2). State Senator Rapert maintains that “[t]he Capitol Commission filings

should contain [AHHF] documents regarding the erection of the Ten Commandments monument.”

(Id.).

         In response to Request for Production No. 3, State Senator Rapert contends that he

“objected and referred Plaintiffs to the information which is responsive to the fundraising part of

their request by accessing the [AHHF]’s GoFundMe webpage. In response to Plaintiff’s [sic]

motion, [State Senator] Rapert has accessed the [AHHF]’s GoFundMe webpage (which Plaintiffs

themselves could and ought to have accessed), printed the pages containing the fundraising

information Plaintiffs seek, and produces them now in connection with filing this opposition.”

(Dkt. Nos. 84, at 2; 84-1). State Senator Rapert maintains that “[t]he GoFundMe webpage contains

information regarding Foundation fundraising efforts.” (Dkt. No. 84, at 2).

         State Senator Rapert acknowledges that “Plaintiffs will likely seek, through [State Senator]

Rapert, production of any internal Foundation documents regarding these topics, if such exist.”

(Id.). As the Court understands it from the briefing, he opposes these efforts on two grounds. First,



                                                  6
        Case 4:18-cv-00342-KGB Document 116 Filed 03/01/20 Page 7 of 30



he contends that, despite admittedly being the President of AHHF, “he does not ‘possess’ in a strict

sense of that word, but also does not have a right to possess and disclose absent approval” of AHHF

the documents the Orsi Plaintiffs seek (Id., at 3). He also contends that there is a “qualified

association privilege over the documents” (Id., at 3-4). During the hearing, counsel for State

Senator Rapert, who asserted that he represented State Senator Rapert in his individual capacity

only, belatedly asserted a relevance objection. Further, during the hearing, the Satanic Temple

Intervenors adopted the arguments of the Orsi Plaintiffs with respect to this motion to compel.

               A.      Legal Standard

       Federal Rule of Civil Procedure 26(b)(1) provides that “[p]arties may obtain discovery

regarding any nonprivileged matter that is relevant to any party’s claim or defense and proportional

to the needs of the case . . . .” Fed. R. Civ. P. 26(b)(1). The Rule is construed broadly to encompass

“any matter that bears on, or that reasonably could lead to other matter that could bear on, any

issue that is or may be in the case.” Oppenheimer Fund, Inc. v. Sanders, 437 U.S. 340, 351 (1978)

(construing the same language that appeared in a prior version of Rule 26); see also Hofer v. Mack

Trucks, Inc., 981 F.2d 377, 380 (8th Cir. 1992) (Rule 26 “is liberal in scope and interpretation,

extending to those matters which are relevant and reasonably calculated to lead to the discovery

of admissible evidence”). “[D]iscovery may not be had on matters irrelevant to the subject matter

involved in the pending action . . . , and even if relevant, discovery is not permitted where no need

is shown, or compliance would be unduly burdensome, or where harm to the person from whom

discovery is sought outweighs the need of the person seeking discovery of the information.”

Miscellaneous Docket Matter #1 v. Miscellaneous Docket Matter #2, 197 F.3d 922, 925 (8th Cir.

1999) (internal quotation and citation omitted); see also Pointer v. DART, 417 F.3d 819, 821 (8th




                                                  7
        Case 4:18-cv-00342-KGB Document 116 Filed 03/01/20 Page 8 of 30



Cir. 2005) (“A subpoena must also seek relevant information” (citing Roberts v. Shawnee Mission

Ford, Inc., 352 F.3d 358, 360-62 (8th Cir. 2003))).

       Federal Rule of Civil Procedure 45 applies to documents requested from non-parties. The

advisory committee notes to Rule 45 recognize that one of the purposes of Rule 45 is “to facilitate

access outside the deposition procedure provided by Rule 30 to documents and other information

in the possession of persons who are not parties.” Fed. R. Civ. P. 45, advisory committee notes.

Additionally, the advisory notes indicate that under Rule 45, “[t]he non-party witness is subject to

the same scope of discovery under this rule as that person would be as a party to whom a request

is addressed pursuant to Rule 34.” Id.; see also 9A Wright & Miller, Federal Practice &

Procedure, § 2452 (3d ed. 2008) (stating that Rule 45 “subject[s] a nonparty witness to the same

scope of discovery as that person would be as a party to whom a request for documents and other

materials is addressed pursuant to Rule 34”).

       The Court notes that Federal Rule of Civil Procedure 37 provides for various motions to

compel discovery, depending on the failure of the other party. However, Rule 37 does not provide

a mechanism for enforcement of a subpoena. The purpose of Rule 37 is to provide the mechanism

by which Rules 26 to 36 can be made effective. It is of only limited application when applied to

non-parties. It can only be used to order a non-party to answer written and oral questions under

Rules 30 and 31. It has no application to a non-party’s refusal to produce documents. See Fisher

v. Marubeni Cotton Corp., 526 F.2d 1338, 1341 (8th Cir. 1975); see also Baranski v. United States,

283 F.R.D. 520, 526 (E.D. Mo. 2012) (holding that “Rule 37 does not apply” in case concerning

failure to respond to a subpoena (citing Fisher, 526 F.2d at 1342)); Application of Sumar, 123

F.R.D. 467, 473 (S.D.N.Y. 1988) (“The only authority in the Federal Rules of Civil Procedure for




                                                 8
        Case 4:18-cv-00342-KGB Document 116 Filed 03/01/20 Page 9 of 30



the imposition of sanctions against a nonparty for failure to comply with a subpoena duces tecum

is Rule 45(f).”).

        Rule 45 provides that this Court “may hold in contempt a person who, having been served,

fails without adequate excuse to obey the subpoena or an order related to it.” Fed. R. Civ. P. 45(g).

Generally, the proper means of seeking relief under Rule 45(g) is by making a motion for an Order

to Show Cause. See Hairston v. Alert Safety Light Prods., Inc., 307 F.3d 717, 720-21 (8th Cir.

2002) (Loken, J., dissenting) (“When Hairston failed to obey the subpoena, Alert moved for an

order to show cause why he should not be held in contempt of court” (citing Fed. R. Civ. P. 45(e));

see also Goldman v. Mehlhoff, No. 17-cv-4151-DWF-KMM, 2018 WL 1726267, at *2 (D. Minn.

Apr. 10, 2018) (“[Plaintiffs] could bring a motion to compel compliance under

the contempt provision in Rule 45(g). Without these steps first taking place, however, the Court

lacks the authority to require a non-party to produce or permit inspection of documents relevant to

this lawsuit.”); United States v. R.J. Zavoral & Sons, Inc., No. 12-cv-668 (MJD/LIB), 2014 WL

12756820, at *5 (D. Minn. Jan. 17, 2014) (“[T]he proper means of seeking relief under Rule

45(g) is by making a motion for an Order to Show Cause.” (citing Hairston, 307 F.3d at 720-21)).

Additionally, pursuant to Rule 45(g), a court may order the subpoenaed party to comply with the

subpoena. See In re Subpoenas Addressed To Fish & Naeve, 519 F.2d 116, 117 (8th Cir. 1975)

(after district court’s contempt finding, remanding to district court with order that appellants

“comply with the subpoenas by submitting the documents for in camera inspection by” the district

court); see also U.S. Securities & Exchange Comm'n v. Hyatt, 621 F.3d 687, 694 (7th Cir. 2010)

(where subpoenaed party “did not serve a written objection or move to quash or modify the

subpoenas” the party that served the subpoenas could either seek an order compelling compliance

or initiate contempt proceedings).



                                                 9
        Case 4:18-cv-00342-KGB Document 116 Filed 03/01/20 Page 10 of 30



        At this point, the Court will rule on the objections to the subpoena to the extent those

objections are fully briefed. With these rulings, the Court directs the Orsi Plaintiffs and State

Senator Rapert to confer with respect to the subpoena. To the extent necessary, the Orsi Plaintiffs

may move for a show cause order as to why State Senator Rapert should not be held in contempt

of court based on conduct related to the subpoena. The Court also does not foreclose the possibility

of State Senator Rapert or the appropriate third-party from seeking an appropriate protective order.

                B.      Objection To Capacity

        The subpoena duces tecum at issue was issued to “Senator Stanley Jason Rapert” and listed

in part as item number one on Exhibit 1 “[t]he corporate documents maintained by the American

History and Heritage Foundation (AHHF) in regard to its founding and purpose . . . .” (Dkt. No.

74, at 10-13). State Senator Rapert identifies Requests for Production Nos. 2 and 3 as being at

issue in the current motion to compel. Request for Production No. 2 states: “Any documents of

the AHHF regarding the erection of a Ten Commandments monument on the state capitol

grounds.” (Id. at 13). Request for Production No. 3 states: “All financial records of the AHHF

reflecting funds raised for the erection of a Ten Commandments monument on the state capitol

grounds or the expenditure of any funds for the erection of the Ten Commandments monument on

the state capitol grounds.” (Id.).

        Generally, “[s]erving a subpoena requires delivering a copy to the named person.” Fed. R.

Civ. P. 45(b)(1). The Court first observes that, although there is a minority rule that personal

service of a subpoena pursuant to Rule 45 is not required, the Eighth Circuit Court of Appeals

appears to follow the majority rule, which requires personal service for a nonparty subpoena.

“When a non-party is served, the method of service needs to be one that will ensure the subpoena

is placed in the actual possession or control of the person to be served.” Firefighter’s Inst. For



                                                10
       Case 4:18-cv-00342-KGB Document 116 Filed 03/01/20 Page 11 of 30



Racial Equality ex rel. Anderson v. City of St. Louis, 220 F.3d 898, 903 (8th Cir. 2000) (citation

omitted). The Eighth Circuit might accept some method of service, other than personal delivery,

if the method is one that ensures the subpoena is placed in the actual possession or control of the

person served. See id.

       Therefore, other courts have determined that a corporation may be served by serving “an

officer, a managing or general agent, or any other agent authorized by appointment or by law to

receive service of process.” Fed. R. Civ. P. 4(h)(1)(B). “Service on an agent of a corporation is

sufficient, however, even though the agent on whom service is made does not have control of the

books and records required to be produced, since it is not the agent who is to respond to the

subpoena but the corporation, and the agent in that situation is merely the vehicle for reaching the

corporation.” 9A Wright & Miller, Federal Practice & Procedure, § 2454 (3d ed. 2008); see also

Ultradent Prods., Inc. v. Hayman, No. M8-85 RPP, 2002 WL 31119425, at *2 (S.D.N.Y. Sep. 24,

2002) (determining that service of a subpoena upon a corporation can be secured by delivering a

copy of the subpoena to an officer or a managing or general agent of the corporation, and that

agent could be an individual, a partnership, or another corporation); Liberty Mut. Fire Ins. Co. v.

Ravannack, No. CIV.A. 00-1209, 2002 WL 1770936, at *3 (E.D. La. Aug. 1, 2002) (“Where a

witness named in a subpoena is a corporation, the subpoena may be served upon an officer,

managing agent, or general agent of the corporation. However, it is proper to address a subpoena

to a corporation’s records custodian or the corporation itself requiring that it produce documents

on behalf of the corporation.” (internal citations omitted)); In re Electric & Musical Indus., Ltd.,

Middlesex England, 155 F. Supp. 892 (S.D.N.Y. 1957) (“In the absence of any rule to the contrary,

service upon a corporation may be made by delivering a copy of the subpoena to an officer or a

managing or general agent of the corporation named.” (citing Fed. R. Civ. P. 4(d))).



                                                11
       Case 4:18-cv-00342-KGB Document 116 Filed 03/01/20 Page 12 of 30



       Further, witnesses may be compelled to produce documents and other materials that they

control, even though they do not have possession of them. See 9A Wright & Miller, Federal

Practice & Procedure, § 2456 (3d ed. 2008). Cases construing the words “possession, custody or

control” in Federal Rule of Civil Procedure 34 are helpful in applying these principles in the

context of Rule 45. Id. When examining the reach of a grand jury subpoena, the Eighth Circuit

explained that “[t]he law recognizes no distinction between constructive possession, with control,

and physical possession, as a basis for a subpoena to compel production, so that such process

directed to and served upon an owner, who is in constructive possession and control, is as legally

capable of commanding the production of his books and papers as is one against a third party, who

is in physical possession of them for him.” Schwimmer v. United States, 232 F.2d 855, 860 (8th

Cir. 1956). As president and as an officer of AHHF, State Senator Rapert when served properly

with a subpoena for AHHF documents acts as the AHHF with respect to the production of the

requested documents.

       Given the language of the subpoena duces tecum here and the parties’ admissions with

respect to the position State Senator Rapert holds within the AHHF, the Court overrules his

objection with respect to capacity.

       Further, given statements made on his behalf in the briefing, the Court reminds counsel

that proper discovery in civil litigation in federal court is not coterminous with accessibility of

public documents otherwise. See Baldridge v. Shapiro, 455 U.S. 345, 360 n.14 (1982) (“The

primary purpose of the FOIA was not to benefit private litigants or to serve as a substitute for civil

discovery.” (citing NLRB v. Sears, Roebuck & Co., 421 U.S. 132, 143, n.10 (1975); Renegotiation

Bd. v. Bannercraft Clothing Co., 415 U.S. 1, 24 (1974))); Stonehill v. I.R.S., 558 F.3d 534, 538

(D.C. Cir. 2009) (“The FOIA disclosure regime, however, is distinct from civil discovery.



                                                 12
       Case 4:18-cv-00342-KGB Document 116 Filed 03/01/20 Page 13 of 30



Different considerations determine the outcome of efforts to obtain disclosure . . . .” (citing NLRB,

421 U.S. at 144)); Republic of Columbia v. Diageo N. Am., Inc., No. CV-04-4372 (NGG)(VVP),

2007 WL 3274882, at *1 (E.D.N.Y. Nov. 5, 2007) (“[T]his court does not consider the obtaining

of information by means of FOIA requests to be discovery.”); In re F & H Barge Corp., 46 F.

Supp. 2d 453, 454 (E.D. Va. 1998) (“Congress did not intend FOIA to supplement civil

discovery.”); Jackson v. First Federal Savings of Arkansas, F.A., 709 F. Supp. 887 (E.D. Ark.

1989) (examining the relationship between Freedom of Information Act requests and civil

discovery). It is not proper for State Senator Rapert, in his individual capacity or as an officer of

AHHF, to limit his production as a matter of course to only publicly available documents.

       Also, the Court observes that “there is no absolute rule prohibiting a party from seeking to

obtain the same documents from a non-party as can be obtained from a party, nor is there an

absolute rule providing that the party must first seek those documents from an opposing party

before seeking them from a non-party.” Coffeyville Res. Refining & Mktg., LLC v. Liberty Surplus

Ins. Corp., No. 4:08mc00017 JLH, 2008 WL 4853620, at *2 (E.D.Ark. Nov. 6, 2008). In fact, “in

many cases, it is important to obtain what should be the same documents from two different

sources because tell-tale differences may appear between them.” Id.; see also E.E.O.C. v. Randall

Ford, Inc., 298 F.R.D. 573, 575 (W.D. Ark. 2014).

               C.      Assertion Of Qualified Associational Privilege

       “The First Amendment protects political association as well as political expression.”

Buckley v. Valeo, 424 U.S. 1, 15 (1976); see also NAACP v. Alabama, 357 U.S. 449, 460 (1958)

(“Effective advocacy of both public and private points of view, particularly controversial ones, is

undeniably enhanced by group association, as this Court has more than once recognized by

remarking upon the close nexus between the freedoms of speech and assembly.”). Because



                                                 13
       Case 4:18-cv-00342-KGB Document 116 Filed 03/01/20 Page 14 of 30



disclosure of political affiliations and activities can have a chilling effect on First Amendment

rights, the federal circuit courts that have addressed the issue have recognized a limited First

Amendment associational privilege from discovery that unduly or unnecessarily infringes upon

First Amendment rights; this includes the Eighth Circuit. See, e.g., Perry v. Schwarzenegger, 591

F.3d 1147, 1159-61 (9th Cir. 2010); Grandbouche v. Clancy, 825 F.2d 1463, 1466-67 (10th Cir.

1987); Savola v. Webster, 644 F.2d 743, 746-47 (8th Cir. 1981); see also Calzone v. Summers, 942

F.3d 415, 522-23, 424-26 (8th Cir. 2019).

       However, when legislative purpose is an issue, the United States Supreme Court has stated

with respect to challenges based upon violations of the First Amendment’s Free Exercise of

Religion Clause or Equal Protection:

       In determining if the object of a law is a neutral one under the Free Exercise Clause,
       we can also find guidance in our equal protection cases. As Justice Harlan noted
       in the related context of the Establishment Clause, “[n]eutrality in its application
       requires an equal protection mode of analysis.” Walz v. Tax Comm'n of New York
       City, 397 U.S., at 696, 90 S.Ct., at 1425 (concurring opinion). Here, as in equal
       protection cases, we may determine the city council’s object from both direct and
       circumstantial evidence. Arlington Heights v. Metropolitan Housing Development
       Corp., 429 U.S. 252, 266, 97 S.Ct. 555, 563-64, 50 L.Ed.2d 450 (1977). Relevant
       evidence includes, among other things, the historical background of the decision
       under challenge, the specific series of events leading to the enactment or official
       policy in question, and the legislative or administrative history, including
       contemporaneous statements made by members of the decisionmaking body. Id.,
       at 267-268, 97 S.Ct., at 564-65. These objective factors bear on the question of
       discriminatory object. Personnel Administrator of Mass. v. Feeney, 442 U.S. 256,
       279, n. 24, 99 S.Ct. 2282, 2296, n. 24, 60 L.Ed.2d 870 (1979).

Church of the Lukumi Babalu Aye, Inc. v. City of Hialeah, 508 U.S. 520, 540 (1993). Applying

these guidelines, the Court is unwilling to determine that documents reflecting State Senator

Rapert and AHHF’s role in the drafting and lobbying for the Act are not relevant and, at this point,

concludes these documents are at least discoverable. Further, in some instances, this same

rationale may extend to communication with the members of AHHF, particularly if the identity of



                                                14
         Case 4:18-cv-00342-KGB Document 116 Filed 03/01/20 Page 15 of 30



the members is not disclosed or can be redacted or the members in question have already publicly

weighed in on the issue.

         To invoke the qualified privilege, State Senator Rapert or AHHF or both, as it is unclear to

the Court at this point on whose behalf this qualified privilege has been asserted, must make a

sufficient threshold showing for invoking a First Amendment claim of privilege. See, e.g., Perry,

591 F.3d at 1163 (threshold showing can be met by filing affidavits attesting to the chilling effects

of disclosure of the information at issue); Flynn v. Square One Distribution, Inc., No. 6:16-mc-25-

Orl-37TBS, 2016 WL 2997673, at *3 (M.D. Fla. May 25, 2016) (The “burden [of the proponent

of the privilege] is light, given the crucial place speech and associational rights occupy under our

constitution.”) (internal quotations and citing authority omitted); Alliance of Auto. Mfrs., Inc. v.

Jones, No. 4:08-cv-555-MCR/CAS, 2013 WL 4838764, at *4 (N.D. Fla. Sept. 11, 2013) (same as

Perry). If a sufficient threshold showing is made, the burden shifts to the party seeking the

information or documents to show a compelling need for the information to overcome the

privilege, which requires demonstrating more than simply that the information is relevant. See,

e.g., Savola, 644 F.2d at 747; United States v. Citizens State Bank, 612 F.2d 1091, 1094 (8th Cir.

1980).

         Aside from generally asserting this privilege, neither State Senator Rapert nor AHHF has

provided the Court with sufficient guidance to permit it to make a studied ruling on the assertion

and application of this privilege. To the extent State Senator Rapert or AHHF or both intend to

rely on the assertion of this privilege to withhold information or documents responsive to the

subpoena, the Court orders State Senator Rapert or AHHF or both to produce a privilege log in

conformity with Rule 45(e)(2)(A)(ii). That Rule requires the responding person withholding

subpoenaed information on a claim of privilege to describe the nature of the withheld documents,



                                                 15
       Case 4:18-cv-00342-KGB Document 116 Filed 03/01/20 Page 16 of 30



communications, or tangible things in a manner that, without revealing the information itself

privileged or protected, will enable the parties to assess the claim. Upon receiving the privilege

log, and hearing from all parties, the Court reserves the right to order production to the Court for

an ex parte, in camera inspection of the documents intended to be withheld based on a claim of

associational privilege. If State Senator Rapert or AHHF or both intend to rely on the assertion of

this privilege to withhold information or documents responsive to the subpoena, the Court directs

counsel for the Orsi Plaintiffs and State Senator Rapert or AHHF or both to confer regarding a

reasonable deadline for the production of an appropriate privilege log or logs to permit discovery

to proceed. If counsel are unable to reach agreement, they may petition the Court for further relief.

               D.      Relevance Objection

       Having reviewed the entire record before the Court with respect to discovery, having

reviewed the legal authorities cited, and having carefully considered the claims and defenses

asserted in this case, the Court. overrules State Senator Rapert’s belated relevance objection to the

subpoena duces tecum raised by State Senator Rapert’s counsel at the February 26, 2020, hearing.

       III.    First Motion to Compel Responses From Intervenors

       Secretary Thurston filed a motion to compel responses from the Satanic Temple

Intervenors and to enforce agreement between counsel (Dkt. No. 93). The Satanic Temple

Intervenors filed a response in opposition to the motion to compel and filed a supplemental

response (Dkt. Nos. 98, 99). Secretary Thurston filed a reply (Dkt. No. 100).

       Secretary Thurston seeks to have the Satanic Temple Intervenors’ objections waived,

including all generic objections stated in their initial and supplemental responses (Dkt. No. 93, at

1-2). Secretary Thurston also seeks to require that all answers to interrogatories be signed by the

party making the answers pursuant to Federal Rule of Civil Procedure 33(b) (Dkt. No. 93, at 2).



                                                 16
       Case 4:18-cv-00342-KGB Document 116 Filed 03/01/20 Page 17 of 30



Secretary Thurston also seeks to require that the Satanic Temple and Doug Misicko provide proper

responses to certain discovery requests (Id.). In addition, Secretary Thurston seeks to require the

Court to enforce an agreement among counsel concerning the production of information and

documents relating to proceeds from purchases and contributions made through various websites

created by the Satanic Temple (Id.).

               A.      Objections

       Secretary Thurston seeks to have the Satanic Temple Intervenors’ objections waived,

including what he characterizes as ”all generic objections stated in their initial and supplemental

responses” (Id., at 1-2). Having reviewed the entire record before the Court with respect to

discovery, the Court denies the request to deem waived the Satanic Temple Intervenors’

objections.

               B.      Signed Interrogatory Responses

       Secretary Thurston also seeks to require that all answers to interrogatories be signed by the

party making the answers pursuant to Federal Rule of Civil Procedure 33(b) (Id.). Rule 33(b)(5),

with respect to interrogatory answers and objections, states: “The person who makes the answers

must sign them, and the attorney who objects must sign any objections.” Fed. R. Civ. P. 33(b)(5).

The Satanic Temple Intervenors offer no argument to the Court that this requirement does not

apply in this case. The Court grants Secretary Thurston’s request and directs that, pursuant to the

Rule, all interrogatory responses served in this case be signed in compliance with the Rule. This

requirement will be applied to all parties in this case, consistent with Rule 33(b). The Court directs

that all interrogatory responses served in this case be signed within 14 days from the entry of this

Order, absent good cause shown.




                                                 17
       Case 4:18-cv-00342-KGB Document 116 Filed 03/01/20 Page 18 of 30



               C.      Supplement Certain Discovery Responses

       Secretary Thurston moves the Court to require the Satanic Temple and Doug Misicko to

provide what he characterizes as “proper responses” to certain discovery requests (Dkt. No. 93, at

2).

       As a general matter, Secretary Thurston’s discovery requests include numerous subparts

that the Court does not construe as one interrogatory. Based on the record before the Court,

Secretary Thurston propounded an initial set of interrogatories and requests for production of

documents to the intervenors, Doug Misicko, and Erika Robbins separately (Dkt. No. 93-1, at 1-

15).   Secretary Thurston then propounded a second set of interrogatories and requests for

production of documents on the Satanic Temple (Id., at 16-22). By the Court’s count, somewhere

around Interrogatory No. 2 of the second set which asks two separate questions with respect to

each of nine separate entities, Secretary Thurston exceeded the permissible number of 25

interrogatories, including all discrete subparts. Fed. R. Civ. P. 33(a)(1). The Court understands

that the parties did not stipulate to exceed this number of interrogatories, and the Court did not

grant leave to serve over that number. As a result, the Satanic Temple Intervenors’ objection that

Secretary Thurston propounded interrogatories in excess of the number permissible by Federal

Rule of Civil Procedure 26 is well taken.

       The Court also understands that, after these discovery requests were propounded, counsel

for Secretary Thurston sent a letter on July 26, 2019, to counsel for the Satanic Temple Intervenors

regarding the objections and responses (Dkt. No. 93-3). On or about August 29, 2019, the Satanic

Temple Intervenors supplemented their objections and responses to the first set of discovery (Dkt.

No. 93-4, at 1-6). Counsel also engaged in a telephone conference and follow-up electronic mail

messages in August 2019 regarding discovery (Dkt. No. 93-6). On or about September 26, 2019,



                                                18
       Case 4:18-cv-00342-KGB Document 116 Filed 03/01/20 Page 19 of 30



the Satanic Temple Intervenors supplemented their objections and responses to the second set of

discovery (Dkt. No. 93-4, at 7-19). Counsel for Secretary Thurston wrote a second letter on

October 22, 2019 (Dkt. No. 93-5). On or about November 7, 2019, the parties reached an impasse

regarding discovery (Dkt. No. 93-7). As to each specific request identified by Secretary Thurston,

the Court examines and rules on each request in turn.

                      1.      Interrogatory No. 1 And Request For Production No. 1

       Interrogatory No. 1 states as follows:

       Please state the Satanic Temple’s full legal name; all names and aliases used by the
       Satanic Temple or by which the Satanic Temple has been known at any time; the
       Satanic Temple’s legal entity type and all dates of any current or former
       incorporation or legal creation, specifying all states under whose laws the Satanic
       Temple has existed at any time; the full legal name and title of each current and
       former employee, officer, director, manager, board member, advisory member, or
       person or entity holding any other position of responsibility or leadership, whether
       compensated or not.

       Request for Production No. 1 states as follows:

       Please produce copies of all current and former articles of incorporation or
       analogous documents filed with any state evincing the Satanic Temple’s creation
       as a corporate entity; and copies of all current and former bylaws, operating
       agreements, or analogous documents.

       The Satanic Temple, subject to the responses it gave and documents it produced, objected

to these requests as not relevant to any party’s claim or defense and not proportional to the needs

of the case. The Satanic Temple maintains that the information sought is “overwhelming and has

no passable bearing on the questions of this case.” (Dkt. No. 93-4, at 8). The Satanic Temple

provided, “on information and belief,” what it characterizes as the full legal name of the

organization in response to the interrogatory and produced the articles of incorporation for The

Satanic Temple, Inc., and its employer identification number in response to the request for

production. With respect to Interrogatory No. 1, the Satanic Temple asserts that it is “a complex



                                                19
        Case 4:18-cv-00342-KGB Document 116 Filed 03/01/20 Page 20 of 30



and international organization with local chapters dispersed throughout the world and whose

leadership structure is in constant flux.” (Id.). Further, the Satanic Temple represents that its

membership currently exceeds 50,000 individuals, many members participate in leadership roles

for various charitable and religious activities, and many members often use pseudonyms to protect

their safety (Id.).

        With respect to his motion, Secretary Thurston seeks to require the Satanic Temple to

explain a discrepancy that he claims exists (Dkt. No. 94, at 4-5).            However, neither the

Interrogatory nor the Request for Production by their terms require that. The Court will not order

through written discovery what the written discovery requests do not seek.

        Secretary Thurston does not limit or narrow his requests in his letters, other than to clarify

that he seeks this information for the Satanic Temple intervening in this case. However, it is

unclear whether this purported clarification impacts the request in any way. This interrogatory

includes discrete subparts that should be counted separately. Interrogatory No. 1 and Request for

Production No. 1 also are unlimited in time and, therefore, overly broad, unduly burdensome, and

not proportional to the needs of this case.

        Having reviewed the entire record before the Court with respect to discovery, the Court

will require the Satanic Temple to produce current bylaws, operating agreements, or analogous

documents. To the extent the Satanic Temple seeks a reasonable protective order for this

information responsive to Request for Production No. 1, the Court directs the Satanic Temple to

confer with all parties and propose such an order to the Court for consideration. The Court denies

Secretary Thurston’s remaining motion to compel the Satanic Temple to respond further to

Interrogatory No. 1 or Request for Production No. 1 as written.




                                                 20
        Case 4:18-cv-00342-KGB Document 116 Filed 03/01/20 Page 21 of 30



                        2.      Interrogatory No. 2

        Through Interrogatory No. 2, Secretary Thurston seeks the Satanic Temple to identify all

persons or entities in whose name or names nine listed domains have been registered at any time

and to identify all persons or entities that have produced, published, or maintained any content

accessible from those nine listed domains at any time.

        The Satanic Temple objected to this request as seeking information not relevant to any

party’s claim or defense and not proportional to the needs of the case. As for why this information

might be discoverable, Secretary Thurston claims that the Satanic Temple “has associated itself

with content accessible from various websites—websites that have been registered in ways that

mask from public view the person or entity registering.” (Dkt. No. 94, at 5). He requests the

information in Interrogatory No. 2, claiming it is “likely to lead to the identification of witnesses

and the discovery of facts relevant to this action.” (Id.).

        This interrogatory includes discrete subparts that should be counted separately. Further,

Interrogatory No. 2 is unlimited in time and unlimited in scope with respect to content on these

sites and, therefore, overly broad, unduly burdensome, and not proportional to the needs of this

case. Secretary Thurston does not limit or narrow this request in his letters. Having reviewed the

entire record before the Court with respect to discovery, the Court denies Secretary Thurston’s

motion to compel the Satanic Temple to respond further to Interrogatory No. 2 as written.

                        3.      Request For Production Nos. 2 And 3

        Request for Production No. 2 seeks year-end budgets for the Satanic Temple for the years

2015, 2016, 2017, and 2018, and the current budget, including but not limited to specific categories

of items listed in the request: sources of income, liabilities, categorized expenditures, and




                                                  21
       Case 4:18-cv-00342-KGB Document 116 Filed 03/01/20 Page 22 of 30



recipients of the Satanic Temple’s tax-exempt contributions. Request for Production No. 3 seeks

the Satanic Temple’s state and federal tax returns for 2015, 2016, 2017, and 2018.

       As to each request, the Satanic Temple objected that the information sought is not relevant

to any party’s claim or defense and is not proportional to the needs of the case. The Satanic Temple

asserts that it is a tax-exempt entity and that it produced the document conferring that status over

three months prior to responding to the motion to compel (Dkt. No. 98, at 8).

       Secretary Thurston asserts that the Satanic Temple has put its tax status and financial

information at issue by claiming to be a tax-exempt church while also, according to Secretary

Thurston, claiming for years that it pays taxes on principle (Dkt. No. 94, at 6). Secretary Thurston

also cites Internal Revenue Service (“IRS”) regulations regarding what is required for a “church”

with respect to purpose claiming it must “be organized and operated exclusively for religious,

educational, scientific or other charitable purposes” and its net earnings claiming its “net earnings

may not inure to the benefit of any private individual or shareholder.” (Id.). As a result, Secretary

Thurston claims that Requests for Production Nos. 2 and 3 “reasonably seek the Satanic Temple’s

state and federal tax returns and financial statements for recent years.” (Id., at 7).

       The     Court     notes    that    “[g]enerally,    [Internal    Revenue     Code   (“IRC”)]

§ 501(c)(3) organizations must file an annual informational tax return on Form 990 or 990–PF.”

American Atheists, Inc. v. Shulman, 21 F. Supp. 3d 856, 860 (E.D. Ky. 2014) (citing 26 U.S.C. §

6033(a)(1); 26 C.F.R. § 1.6033–2(a)(2)(i)). “Pursuant to 26 U.S.C. § 6033(b), an informational

tax return shall be filed annually and include the § 501(c)(3) organization’s (1) gross income for

the year; (2) expenses attributable to such income and incurred within the year; (3) disbursements

within the year for the purposes for which it is exempt; (4) a balance sheet showing its assets,

liabilities, and net worth as of the beginning of such year; (5) the total of the contributions and



                                                  22
        Case 4:18-cv-00342-KGB Document 116 Filed 03/01/20 Page 23 of 30



gifts received by it during the year, and the names and addresses of all substantial contributors; (6)

the names and addresses of its foundation managers and highly compensated employees; (7) the

compensation and other payments made during the year to each individual described in paragraph

six; and other various requirements specific to different types of § 501(c)(3) organizations.” Id. at

860 n.1. However, “exemptions for the informational return are granted to churches, the religious

activities of a religious order, and any organization that is not a private foundation and has annual

gross receipts less than $5000.” Id. at 860 (citing 26 U.S.C. § 6033(a)(3)(A)). The Satanic Temple

received a determination letter from the IRS dated February 6, 2019, indicating that the Satanic

Temple was exempt from federal income tax under IRC § 501(c)(3). I.R.S. Priv. Ltr. Rul. 947

(Feb.           6,           2019),           https://apps.irs.gov/pub/epostcard/dl/FinalLetter_82-

3404757_THESATANICTEMPLE_05142018_01.tif. This letter also provides that the Satanic

Temple was not required to file a Form 990, 990-EZ, or 990-N, indicating the Satanic Temple’s

status as a church or religious order. See id. However, based on the record before the Court, the

Court understands that the Satanic Temple has not indicated that it had such status or did not file

appropriate tax returns prior to this 2019 determination.

        Given this information with respect to IRS requirements, although certain of the

information that may be included on a year-end operating budget and on the current operating

budget of the Satanic Temple may be discoverable under Secretary Thurston’s theory, Request for

Production No. 2 as written is not proportional to the needs of discovery in this case. The Court

denies Secretary Thurston’s motion to compel the Satanic Temple to respond further to Request

for Production No. 2 as written.

        The Court orders the Satanic Temple to respond to Request for Production No. 3. To the

extent the Satanic Temple seeks a reasonable protective order for information responsive to



                                                 23
       Case 4:18-cv-00342-KGB Document 116 Filed 03/01/20 Page 24 of 30



Request for Production No. 3, the Court directs the Satanic Temple to confer with all parties and

propose such an order to the Court for consideration. Further, depending on the information

disclosed in response to Request for Production No. 3, Secretary Thurston may request that the

Court reconsider its ruling with respect to Request for Production No. 2.

                       4.      Interrogatories Nos. 4, 5, And 6 And Request For Production
                               Nos. 5 and 6

       Interrogatory No. 4 seeks to identify all persons or entities that received proceeds from

purchases made through the Satanic Temple’s website as well as from contributions made through

each of eight separate webpages listed.

       Interrogatory No. 5 seeks the identity of all persons or entities that received the proceeds

when contributions were made through the “Bring Baphomet to Arkansas!” website as identified

in the interrogatory. Request for Production No. 5 seeks all records showing all proceeds from

contributions made through the “Bring Baphomet to Arkansas!” website received by the persons

or entities identified in response to Interrogatory No. 5.

       Interrogatory No. 6 seeks the dollar amount of the proceeds received through the “Bring

Baphomet to Arkansas!” website used to pay for or offset the costs of taking the Baphomet statute

to the Arkansas state capitol for the rally on or about August 16, 2018. Request for Production

No. 6 seeks all records showing the use of the proceeds received through the “Bring Baphomet to

Arkansas!” website to pay for or offset the costs of taking the Baphomet statute to the Arkansas

state capitol for the rally on or about August 16, 2018.

       To each of these requests, the Satanic Temple objected that the information or documents

sought were not relevant to any party’s claim or defense and were not proportional to the needs of

the case. The Satanic Temple maintains that the State of Arkansas is not the IRS and that the




                                                 24
       Case 4:18-cv-00342-KGB Document 116 Filed 03/01/20 Page 25 of 30



Satanic Temple is not subject to a tax controversy or IRS scrutiny on the sources and uses of its

charitable proceeds (Dkt. No. 98, at 10).

       Secretary Thurston claims that these requests were the subject of a side agreement among

counsel. Secretary Thurston claims counsel for the Satanic Temple agreed to produce information

and documents regarding the identity of persons or entities that receive proceeds from purchases

and contributions made through the various websites identified in the discovery requests (Dkt. No.

94, at 8-9). Counsel for the Satanic Temple disputes this, asserting that counsel did not agree to

produce any of that (Dkt. No. 98, at 9-10). From the Court’s review of the record, it appears that

Secretary Thurston is relying on an email chain for its asserted agreement in writing, the pertinent

pages of which appear to be an email from counsel for the Satanic Temple to counsel for Secretary

Thurston dated August 5, 2019 (Dkt. No. 93-6, at 5-6). Under “agreed productions” among other

categories is written “[w]here does the money go for TST purchases and contributions,” but under

“circle back” is listed “RFP 5 to TST” and “RFP 6 to TST,” among other items (Id., at 5). This

purported agreement is ambiguous at best with respect to these discovery requests. The Court will

not attempt to enforce an ambiguous written agreement among counsel regarding discovery,

especially when counsel dispute the intent and meaning of their ambiguous written agreement.

       These interrogatories include discrete subparts that should be counted separately.

Interrogatories Nos. 4, 5, and 6 and Request for Production Nos. 5 and 6 are unlimited in time as

written and, therefore, overly broad, unduly burdensome, and not proportional to the needs of this

case. Secretary Thurston does not limit or narrow this request in his letters.

       Although certain of the information Secretary Thurston seeks through these specific

discovery requests for a limited amount of time may be discoverable, these requests overall are

not proportional to the needs of this case. The Court denies Secretary Thurston’s motion to compel



                                                25
       Case 4:18-cv-00342-KGB Document 116 Filed 03/01/20 Page 26 of 30



the Satanic Temple to respond further to Interrogatories Nos. 4, 5, and 6 and Request for

Production Nos. 5 and 6 as written. Again, depending on the information disclosed in response to

Request for Production No. 3, Secretary Thurston may request that the Court reconsider its ruling

with respect to these discovery requests.

                       5.      Interrogatory No. 7 And Request For Production No. 7

       Interrogatory No. 7 seeks to identify all persons or entities that were involved in, or pay

costs associated with, the design, construction, or modification of the Baphomet statute as well as

all persons or entities that have a legal or equitable interest in the statute. Request for Production

No. 7 seeks a copy of all records showing the legal or equitable interests in the Baphomet statute

of the persons or entities identified in the previous interrogatory.

       In response, the Satanic Temple provided without objection information about the design

and construction, and modification if any, of the Baphomet statute, but the Satanic Temple

objected to the remainder of the requests as not relevant to any party’s claim or defense and not

proportional to the needs of the case. The Satanic Temple maintains that it produced the buy/sell

of the Baphomet Statute over three months before responding to this motion to compel (Dkt. No.

98, at 10). Further, counsel for the Satanic Temple states “[t]he agreement identifies all persons

who were involved in the construction of the Baphomet Monument and is the only bill of sale

transferring the Baphomet Monument from the artist who created it to TST.” (Id.).

       In support of his motion, without explanation, Secretary Thurston asserts that the Satanic

Temple now objects to providing information about modifications (Dkt. No. 94, at 10). In its

September 26, 2019, supplemental response, the Satanic Temple asserts that it does not object to

providing information regarding any modifications that have been performed (Dkt. No. 93-4, at

14). It is unclear what communications, if any, have occurred among counsel giving rise to



                                                  26
       Case 4:18-cv-00342-KGB Document 116 Filed 03/01/20 Page 27 of 30



Secretary Thurston’s current assertion regarding information and documents related to

modifications.

       Having reviewed the entire record before the Court with respect to discovery, the Court

orders the Satanic Temple to respond to Interrogatory No. 7 and Request for Production No. 7 to

the extent they seek information regarding modification of the Baphomet statute, as the Satanic

Temple indicated it would in its September 26, 2019, supplemental response. The Court denies

Secretary Thurston’s remaining motion to compel the Satanic Temple to respond further to

Interrogatory No. 7 or Request for Production No. 7 as written.

                       6.      Interrogatory No. 9

       Interrogatory No. 9 seeks the identity of all legal and financial relationships the Satanic

Temple has had at any time with Doug Misicko; Cevin Soling; United Federation of Churches,

LLC; Reason Alliance, Ltd.; The Alliance for Self-Directed Education, Inc.; Alliance for Integrity

and Justice Ltd.; and Spectacle Films. The Satanic Temple objected that the information is not

relevant to any party’s claim or defense in the case and not proportional to the needs of discovery.

       In support of his motion, Secretary Thurston asserts that he “believes that the Satanic

Temple has close legal and financial relationships with, and has engaged in joint efforts with,” the

individuals and entities listed in Interrogatory No. 9 but that the Satanic Temple has refused to

provide information concerning these relationships (Dkt. No. 94, at 10). Further, in his first letter

regarding discovery, Secretary Thurston claimed the information is discoverable, in part, “because

the Satanic Temple claims to be a legitimate religious organization and the Defendant is aware of

information that it is rather a self-promotional scheme for certain individuals.” (Dkt. No. 93-3, at

7). In his second letter regarding discovery, Secretary Thurston claimed the information is

discoverable because “the Satanic Temple’s subjecting the Defendant to the power of the courts



                                                 27
        Case 4:18-cv-00342-KGB Document 116 Filed 03/01/20 Page 28 of 30



by haling it into federal court gives the Defendant every right to know information concerning the

organization that is prosecuting this lawsuit and the persons holding positions therein.” (Dkt. No.

93-5, at 5).

        This interrogatory includes discrete subparts that should be counted separately. Further,

Interrogatory No. 9 is unlimited in time and appears unlimited in scope to the claims and defenses

presented in this case; therefore, the interrogatory is overly broad, unduly burdensome, and not

proportional to the needs of this case. Secretary Thurston does not limit or narrow this request in

his letters. Having reviewed the entire record before the Court with respect to discovery, the Court

denies Secretary Thurston’s motion to compel the Satanic Temple to respond further to

Interrogatory No. 9 as written.

                       7.      Interrogatory No. 10 To Satanic Temple and Interrogatory No.
                               3 To Doug Misicko

        Interrogatory No. 10 propounded to the Satanic Temple and Interrogatory No. 3

propounded to Doug Misicko seek the identity of every lawsuit or legal proceeding of whatever

kind to which the Satanic Temple or Mr. Misicko, respectively, has been a party since 2013,

whether civil or criminal, specifying the court, the court’s location and jurisdiction, the case

number, the filing date, every claim made or charge brought by or against the Satanic Temple

(whether or not dismissed, etc.), and the outcome of the proceeding. The Satanic Temple and Mr.

Misicko objected that the information is not relevant to any party’s claim or defense in the case

and not proportional to the needs of discovery. Specifically, the Satanic Temple stated that a public

search would provide this information to defendants. Further, the response indicated that a public

search would not turn up a case where Lucien Greaves served as an expert witness on the subject

of Satanism and, therefore, the case and testimony were disclosed (Dkt. No. 98, at 12). Secretary




                                                 28
       Case 4:18-cv-00342-KGB Document 116 Filed 03/01/20 Page 29 of 30



Thurston, in support of his motion, offers no specific information making other litigation

discoverable or relevant to the claims and defenses in this case.

       This interrogatory includes discrete subparts that should be counted separately. Having

reviewed the entire record before the Court with respect to discovery, the Court directs the Satanic

Temple and Mr. Misicko to provide only the case name, number, and jurisdiction for each case,

civil or criminal, in which either the Satanic Temple or Mr. Misicko has been a party since 2013.

To the extent the Satanic Temple or Mr. Misicko seek a reasonable protective order for information

responsive to these interrogatories, the Court directs the Satanic Temple and Mr. Misicko to confer

with all parties and propose such an order to the Court for consideration.

               D.      Enforce Agreement

       Secretary Thurston also seeks to require the Court to enforce an agreement among counsel

concerning the production of information and documents relating to proceeds from purchases and

contributions made through various websites created by the Satanic Temple (Dkt. No. 93, at 2).

For the reasons previously stated, the Court declines to do so.

       IV.     Second Motion To Compel From Intervenors

       Secretary Thurston filed a second motion to compel discovery from the Satanic Temple

Intervenors (Dkt. No. 104). The Satanic Temple Intervenors responded in opposition (Dkt. No.

106). Secretary Thurston filed a reply (Dkt. No. 109). The Court denies as moot the second motion

to compel discovery from Satanic Temple intervenors filed by Secretary Thurston in the light of

Secretary Thurston’s notice of withdrawal of second motion to compel discovery from Satanic

Temple Intervenors (Dkt. Nos. 104, 112). To the extent the Satanic Temple Intervenors move for

attorneys’ fees with respect to having to respond to this motion, the Court denies such a motion

(Dkt. No. 106).



                                                29
       Case 4:18-cv-00342-KGB Document 116 Filed 03/01/20 Page 30 of 30



       V.      Conclusion

       For these reasons, the Court takes under advisement the motion to quash and for protective

order filed by non-party witness State Senator Rapert, to the extent the Court has not already ruled

on the motion and directs further briefing by the parties consistent with the terms of this Order

(Dkt. No. 74). The Court grants the motion to compel production of documents directed to State

Senator Rapert consistent with the terms of this Order (Dkt. No. 79). The Court grants the motion

for leave to file memorandum in reply to response to motion to quash and for protective order filed

by State Senator Rapert and directs him to file his reply within 14 days from the entry of this Order

(Dkt. No. 82). The Court grants in part and denies in part the first motion to compel responses

from Satanic Temple Intervenors and enforce agreement between counsel filed by Secretary

Thurston (Dk. No. 93). The Court denies as moot the second motion to compel discovery from

Satanic Temple Intervenors filed by Secretary Thurston and denies the Satanic Temple

Intervenors’ motion for attorneys’ fees with respect to having to respond to this motion (Dkt. No.

104). The Court grants Secretary Thurston’s motion for hearing (Dkt. No. 110).

       So ordered this the 1st day of March, 2020.



                                                      ____________________________________
                                                      Kristine G. Baker
                                                      United States District Judge




                                                 30
